DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on December 14, 2021 has been entered.
Applicants' claim amendments and arguments, filed December 14, 2021, have been fully considered. Rejections not reiterated from previous Office Actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Terminal disclaimers have been filed over U.S. Patent No. 9,486,532; U.S. Patent No. 9,617,351; U.S. Patent No. 9,745,387; U.S. Patent No. 9,890,220 and U.S. Patent No. 10,214,594.


Notice of Pre-AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 4, 6, 7, 9, 10, 14-17, 20-21 and 26-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 or U.S. Patent 10,759,874 and claims 1-21 of U.S. Patent 11,142,633. Each cited patent recited HMPCAS which encompasses the instantly recited subject matter. As such, the instantly claims are not patentably distinct from the patented claims. 
 
Claims 1, 4, 6, 7, 9, 10, 14-17, 20-21 and 26-29 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 or U.S.P. 9,320,799. 
The claims of U.S. Patent No. 9,320,799 recite,
An esterified hydroxypropyl methylcellulose comprising (i) aliphatic monovalent acyl groups or (ii) groups of the formula --C(O)--R--COOA wherein R is a divalent aliphatic or aromatic hydrocarbon group and A is hydrogen or a cation or (iii) a combination of aliphatic monovalent acyl groups and groups of the formula --C(O)--R--COOA, wherein the esterified hydroxypropyl methyl cellulose has anhydroglucose units joined by 1-4 linkages and has methyl groups and hydroxypropyl groups such that the esterified hydroxypropyl methylcellulose has an MS(hydroxypropyl) of 0.05 to 1.00, and hydroxyl groups of anhydroglucose units are substituted with methyl groups such that [s23/s26-0.2*MS(hydroxypropyl)] is from 0.13 to 0.33, wherein s23 is the molar fraction of anhydroglucose units wherein only the two hydroxyl groups in the 2- and 3-positions of the anhydroglucose unit are substituted with a methyl group and wherein s26 is the molar fraction of anhydroglucose units wherein only the two hydroxyl groups in the 2- and 6-positions of the anhydroglucose unit are substituted with a methyl group (Claim 1).
The esterified hydroxypropyl methylcellulose of claim 1 being hydroxypropyl methyl cellulose acetate succinate (Claim 6). A process for preparing the esterified hydroxypropyl methylcellulose of claim 1 comprising the step of reacting a hydroxypropyl methylcellulose with (i) an aliphatic monocarboxylic acid anhydride or (ii) a dicarboxylic acid anhydride or (iii) a combination of an aliphatic monocarboxylic acid anhydride and a dicarboxylic acid anhydride, wherein the hydroxypropyl methylcellulose has anhydroglucose units joined by 1-4 linkages and has methyl groups and hydroxypropyl groups such that the hydroxypropyl methylcellulose has an MS (hydroxyalkyl) of 0.05 to 1.00, and hydroxyl groups of anhydroglucose units are substituted with methyl groups such that [s23/s26-0.2*MS(hydroxypropyl)] is from 0.13 to 0.31, wherein s23 is the molar fraction of anhydroglucose units wherein only the two hydroxyl groups in the 2- and 3-positions of the anhydroglucose unit are substituted with a methyl group and wherein s26 is the molar fraction of anhydroglucose units wherein only the two 

Although the claims at issue are not identical, they are not patentably distinct from each other because the teachings of the instant claims fall within the scope of those recited in the ‘799 patent. As such, the instant claims are not patentably distinct from those of U.S. Patent 9,320,799. Rather, the instant claims are a variation of the same inventive concept claims in the ‘799 patent. See MPEP 1504.06. Not only do the respective claims substantially overlap in scope, but Applicants have not demonstrated that the HPMCAS of the patented claims may not also have the instantly claimed properties. In addition, nonstatutory double patenting also includes rejections based on the equitable principle against permitting an unjustified timewise extension of patent rights. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968); see also MPEP § 804, subsection II.B.3. The preponderance of the evidence supports the rejection.  
Double Patenting Remarks
 Applicants argue that the claims of the 9,320,799 patent do not explicitly teach or fairly suggest the acetyl and succinoyl contents, molecular weight, turbidity and viscosity so the rejection should be withdrawn. 

just because the claims of the ’799 patent do not recite the NTU limitation … is not sufficient to demonstrate the claims are patentably distinct from the claims on appeal. Appellant has not established that HPMCAS described by the claims of the ’799 patent do not also have the claimed maximum turbidity. Instead, Appellant simply argues that the claims of the ’799 patent do not recite the acetyl and succinoyl contents, molecular weight, turbidity, and viscosity recited in the claim and as such the claim is patentably distinct. (Appeal Br. 22.)
Nonstatutory double patenting was borne out of 35 U.S.C. § 101, not § 103. Specifically, § 101 precludes more than one patent on the same invention. [The Court of Customs and Patent Appeals], concerned that applicants could evade the § 101 requirement by drafting claims that “vary slightly from the earlier patent,” fashioned the doctrine of nonstatutory double patenting “to prevent issuance of a patent on claims that are nearly identical to claims in an earlier patent.”Eli Lilly & Co. v. Teva Pharms. USA, Inc., 619 F.3d 1329, 1341 (Fed. Cir. 2010). “The primary inquiry in double patenting cases is therefore whether the claims in the latter patent are more than a ‘slight variant’ from the claims in the earlier patent.” Id. That the ’799 patent claims do not specifically recite the acetyl and succinoyl contents, molecular weight, turbidity, and viscosity recited in the claims on appeal does not establish that they are not inherent to the HPMAC structure claimed in the ’799 patent. Thus, for this reason, we affirm the Examiner’s rejection of claims 1, 4, 6, 7, 9, 10, 14-17, 20, 21, and 26—29 under the ground of nonstatutory double patenting as unpatentable over claims 1-15 of US 9,320,799. 

As such, Applicants arguments against double patenting are unpersuasive. 

Conclusion/Correspondence
No claims are currently allowed. Any inquiry concerning communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612